Title: From James Madison to Alexander Hamilton, [30 June] 1788
From: Madison, James
To: Hamilton, Alexander


[30 June 1788]
Inclosed is the final result of our conventional deliberations. The intended address of the Minority proved to be of a nature apprehended by me. It was rejected by the party themselves when proposed to them, and produced an auspicious conclusion to the business. As I shall set out in a few days for N. York, I postpone further explanations. I have this instant the communications from N. Hampshire via Poughkepsy; also your two favors of the 19 & 20. Yrs. Affecly.
Js. Madison Jr
